DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art fails to show or render obvious a processor of a hybrid cloud platform acquiring updated configuration information corresponding to an underlying cloud platform including network and subnet information, determining the network is not created for the underlying cloud platform then proceeds to create the network for the underlying cloud platform by determining a technology type of the underlying cloud platform based on the network information, obtaining a network invocation instance corresponding to the underlying cloud platform based on the technology type, acquiring a network creation instruction corresponding to the network invocation instance, and creating, by execution of the network creation instruction, the network for the underlying cloud platform.
Claims 2-17 are dependent claims of claim 1 and are allowable for the same reason as claim 1.
Claim 18 is allowable because the prior art fails to show or render obvious a processor of a hybrid cloud platform acquiring updated configuration information corresponding to an underlying cloud platform including network and subnet information, determining the network is created for the underlying cloud platform but the subnet is not created for the underlying cloud platform then proceeds to create the subnet for the underlying cloud platform by determining a technology type of the underlying cloud platform, obtaining a subnet invocation instance corresponding to the underlying cloud platform based on the technology type, acquiring a subnet creation instruction corresponding to the 
Claims 19-20 are dependent claims of claim 18 and are allowable for the same reason as claim 18.
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/L.H.D./Examiner, Art Unit 2452                                                                                                                                                                                                        
/THOMAS J DAILEY/Primary Examiner, Art Unit 2452